

85 HR 2546 IH: University of Alaska Fiscal Foundation Act
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2546IN THE HOUSE OF REPRESENTATIVESApril 14, 2021Mr. Young introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the continuation of higher education through the conveyance to the University of Alaska of certain public land in the State of Alaska, and for other purposes.1.Short titleThis Act may be cited as the University of Alaska Fiscal Foundation Act.2.DefinitionsIn this Act:(1)Available State-selected landThe term available State-selected land means Federal land in the State that has been selected by the State, including land upon which the State has, prior to December 31, 1993, filed a future selection application under section 906(e) of the Alaska National Interest Lands Conservation Act (43 U.S.C. 1635(e)), but not conveyed or patented to the State, pursuant to Public Law 85–508 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21).(2)Conservation system unitThe term conservation system unit has the meaning given the term in section 102 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3102).(3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management.(4)StateThe term State means the State of Alaska.(5)UniversityThe term University means the University of Alaska, acting through the Board of Regents.3.EstablishmentThe Secretary shall establish a program within the Bureau of Land Management—(1)to identify and convey available State-selected land to the University to support higher education in the State; and(2)to acquire, by purchase or exchange, University-owned land located within conservation system units in the State.4.Identification of land to be conveyed the University(a)In generalNot later than 2 years after the date of enactment of this Act, the State and the University may jointly identify not more than 500,000 acres of available State-selected land for inclusion in the program established under section 3, of which not more than 360,000 acres may be conveyed and patented to the University.(b)Technical assistanceUpon the request of the State and the University, the Secretary shall provide technical assistance in the identification of available State-selected land for inclusion in the program.(c)MapsAs soon as practicable after the date on which the available State-selected land is identified under subsection (a), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives 1 or more maps depicting the available State-selected land identified for conveyance to the University.(d)ConveyanceSubject to subsection (e), if the State and the University notify the Secretary in writing that the State and the University jointly concur with the conveyance of all or a portion of the available State-selected land identified under subsection (a), and that the State relinquishes its selection rights to the land covered by the notification, the Secretary shall convey the applicable identified available State-selected land to the University, subject to valid existing rights, in the same manner and subject to the same terms, conditions, and limitations as is applicable to the State under Public Law 85–508 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21) and other applicable law, to be held in trust for the exclusive use and benefit of the University, to be administered in accordance with section 6.(e)Terms and conditions(1)Maximum acreageSubject to paragraph (3), the Secretary shall convey not more than a total of 360,000 acres of available State-selected land to the University under this section, not to exceed the remaining entitlement of the State under Public Law 85–508 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21).(2)Letters of concurrenceFor purposes of subsection (d) and subject to the maximum acreage limitation under subsection (a), the State and the University may submit to the Secretary 1 or more joint letters of concurrence identifying parcels of available State selected land for conveyance as a subset of the total acres to be conveyed under this section.(3)Acreage charged against alaska statehood act entitlementThe acreage of land conveyed to the University under this section shall be charged against the remaining entitlement of the State under Public Law 85–508 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21).(4)Survey costsIn accordance with Public Law 85–508 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21), the Secretary shall be responsible for the costs of required surveys.5.University of Alaska inholdings within conservation system units(a)In generalThe Secretary or the Secretary of Agriculture, as appropriate, may acquire by purchase or exchange, with the consent of the University, University-owned inholdings within conservation system units in the State.(b)AppraisalsThe value of the land to be exchanged or acquired under this section shall be determined by the Secretary through appraisals conducted—(1)in accordance with—(A)the Uniform Appraisal Standards for Federal Land Acquisitions; and(B)the Uniform Standards of Professional Appraisal Practice; and(2)by an appraiser mutually agreed to by the Secretary and the University.(c)Equal value exchangesFor any land exchange entered into under this section, the Federal land and University-owned inholdings exchanged shall be of equal value.(d)Purchase acquisitionsPursuant to chapter 2003 of title 54, United States Code, amounts in the Land and Water Conservation Fund established by section 200302 of that title may be used for the purchase of University-owned inholdings within conservation system units in the State under this section.(e)RequirementAny land acquired by the United States under this section shall be administered in accordance with the laws (including regulations) applicable to the conservation system unit in which the land is located.6.Administration of conveyed or exchanged landAll available State-selected land that is tentatively approved or conveyed to the University under this Act, and all land acquired by the University through an exchange under this Act, together with the income therefrom and the proceeds from any dispositions thereof, shall be administered by the University in trust to meet the necessary expenses of higher education programs, similar to prior Federal land grants to the University. 7.State and University participationNothing in this Act requires the State or the University—(1)to participate in the program established under section 3; or(2)to enter into sales or exchanges of University-owned inholdings within conservation system units under section 5.8.Congressional notificationNot later than 90 days after the date of any conveyance and patent to the University under this Act, the Secretary shall notify the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives of the land conveyed and patented.